                 Case 2:21-cv-00196          ECF No. 1-9         filed 06/21/21       PageID.80 Page 1 of 2



     3E Properties                                                     Rabo AgriFinance LLC, fka Agrifinance, Inc.
     Easterday Farms Produce, Co.
                                         Franklin, WA                                                          Kent, DE




     See attachment.




                                                                                                                          X

                        X                                                                                                     X




X




X




                            Breach of contract, etc., based on bank's refusal to acknowledge payment.
                                                                             2,000,000.00
                                                                                                                     X




June 21, 2021
     Case 2:21-cv-00196      ECF No. 1-9   filed 06/21/21   PageID.81 Page 2 of 2




                             Attachment to Civil Cover Sheet

Attorneys for Plaintiff:

Russell D. Garrett
Daniel L. Steinberg
Jordan Ramis PC
1499 SE Tech Center Place, Ste. 380
Vancouver, WA 98683
Phone: (360) 567-3900

Michelle A. Green
Gatens Green Weidenbach PLLC
305 Aplets Way
Cashmere, WA 98815-1012
Phone: (509) 888-2144




                                                                      55497-79243 4827-5182-5391.1
